DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 2/8/2022.
Claims 1, 3 and 4 have been amended. Support for claim 1 is found in original claim 2, [0058-0062], and figure 4 of the instant specification,  claim 3 amended to correct dependency, and claim 4 partially deleted.
Claim 2 has been cancelled.
Claims 1, 3-12 are currently pending.


Claim Rejections - 35 USC § 112
 The rejection of claim 1 under 35 U.S.C. § 112 is withdrawn based on amendments filed 2/8/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR-101783703-B 1) and as evidence by AZO Materials (wvvw.azorn.corn) with respect to claim 1.

	As to claim 1, Choi discloses an electrode assembly [0058] included in a flexible secondary battery [0056], comprising: 
	one or more unit cells each including a pair of electrodes having a first electrode and a second electrode with a separator interposed therebetween [0056-0058]; 
	and electrode tab protruded from each electrode [0058], wherein the electrode tab includes an electrode parallel connection tab (The tabs 12 and 22 for connecting the electrodes parallel to each other in a protruding state [0174]), and an electrode lead connection tab (electrode leads is formed between the electrode lead connecting tab and the electrode lead [0062]), 
	a first electrode is placed on an outermost region of the electrode assembly (anode (10) [0148] and the negative electrode plate (first electrode) disposed at the uppermost and lowermost ends of the electrode assembly [0171-0172] Fig. 2), and has the parallel connection tab and the electrode lead connection tab [150-151], and 
	wherein a current collector of the second electrode corresponding to the first electrode the outermost region (cathode (20) [0149] Fig. 2) has a higher tensile stress than a current collector of the first electrode placed on the outermost region.
	Choi discloses a current collector of the second electrode has a higher tensile stress than a current collector of the first electrode. (In the present invention, the current collector of the electrode plate may be any one of a group including aluminum, stainless steel, and copper, and the electrode lead may have any one material selected from the group consisting of aluminum, nickel, and nickel coated with nickel [0211-0214]. Where the choice which is deemed first or second is arbitrary consequently, second electrode current collector may be chosen to be stainless steel, with a tensile stress of about 510 MPa [AZO Materials], and the first electrode (negative plate) may be chosen to be copper, with a tensile stress of about 200 MPa [AZO Materials], where the second electrode (positive plate) current collector of stainless steel has a higher tensile stress.).

    PNG
    media_image1.png
    896
    1129
    media_image1.png
    Greyscale

(Fig. 1 and 2 annotated)
	While Choi provides a generic disclosure that the current collector can be the materials above, it is the examiner's position that the configuration in claim 3 is at once envisage from the disclosure, because the expressed recitation provides sufficient evidence that one of ordinary skill in the art would immediately envisage from the disclosure of Choi applying the steel and copper as the respective current collectors. MPEP 2131.02(111)

	As to claim 3, the rejection of claim 1 is incorporated, Choi discloses the current collector of the first electrode is made of copper; the current collector of the second electrode facing the first electrode is made of stainless steel. (The current collector of the electrode plate may be stainless or copper [0211-0214] and which is deemed first or second is arbitrary consequently the first electrode being made of copper as compared to the second electrode being made of stainless steel. As illustrated in Figure 1 and 2, electrode plate 20 is facing electrode plate 10.
	While Choi provides a generic disclosure that the current collector can be the materials above, it is the examiner's position that the configuration in claim 3 is at once envisage from the disclosure, because the expressed recitation provides sufficient evidence that one of ordinary skill in the art would immediately envisage from the disclosure of Choi applying the steel and copper as the respective current collectors. MPEP 2131.02(111)

    PNG
    media_image1.png
    896
    1129
    media_image1.png
    Greyscale

(Fig. 1 and 2 annotated)

	As to claim 4, Choi discloses electrodes included in the electrode assembly, the first electrode and the second electrode each including both the electrode parallel connection tab and the electrode lead connection tab are singular in number (unit cell A [0148]) in the electrode assembly [0148-0154], 
	and the single second electrode is placed as one body on the inside of the first electrode (The electrode assembly includes a unit cell (A) divided into an anode plate (10) and a cathode plate (20) with a separator (30) therebetween [0148-0149]. This orientation describes a single second electrode is placed as one body on the inside of the first electrode.) As illustrated in Figure 1 (above).

	As to claim 5, Choi discloses a reinforcing tab welded and fixed on any one electrode lead connection tab among electrode tabs included in the electrode assembly (after an additional reinforcing tab 50 is reinforced on the electrode lead connecting tabs 14 and 24 disposed on one side of the electrode assembly [0185-0186], electrode lead connecting tabs (14, 24) connected through any of bonding methods including spot welding, ultrasonic welding, laser welding, and bonding by a conductive adhesive [0180- 0184].

	As to claim 6, Choi discloses an electrode lead joined on any one electrode lead connection tab among electrode tabs included in the electrode assembly further includes a bending structure (The electrode lead connecting tabs 14 and 24 and the electrode lead 60 are bonded to each other through bending by at least one of a positive electrode tab and a negative electrode tab. [0226-0227] see Figure 7 (c) and (d)).  Electrode lead 60 coupled to lead 14 and welded. [0221 – 00225]

    PNG
    media_image2.png
    366
    683
    media_image2.png
    Greyscale

(Fig. 7(c) and 7(d))
	As to claims 7 and 8, Choi discloses a tab-lead joint portion having a structure in which the electrode lead connection tab and an electrode lead are overlapped using the reinforcing tab is inserted and aligned in the separator. (The tab-and-lid coupling portion including the overload reinforcing coupling structure and the bend-coupling structure of the electrode lead is inserted into the electrode assembly and aligned with the tab-to-tab coupling portion [0276-0278]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR-101783703-B 1) as applied to claim 1 above, and further in view of Takahashi et al. (US20170017511 A 1 ), and as evidenced by TWI Global (retrieved 4NOV21 from https://www.twi-global.com/technical-knowledge/job-knowledge/bend­testing-073) with respect to claims 11 and 12.

	As to claim 9, Choi discloses the electrode assembly; and a case covering the electrode assembly, wherein the case is equipped with upper stamped portions and lower stamped portions that are repeatedly stamped to cover the outside of the electrode assembly. (The electrode assembly according to the present invention includes a cover member 200 having a processed structure, which is formed by repeating an upper pressing portion and a lower pressing portion so as to surround the outer surface of the electrode assembly [0235-0238]). 
	While Choi does not explicitly disclose a lithium-ion secondary battery Choi does teach a secondary battery [0077].
	Takahashi discloses a secondary battery and further teaches a lithium ion 
secondary battery [Takahashi 0204]. Where the metal lithium is preferable because of its low redox potential (3.045 V lower than that of a standard hydrogen electrode) and high specific capacity per unit weight and per unit volume (3860 mAh/g and 2062 mAh/cm.sup.3) [Takahashi 0189]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the lithium ion of Takahashi to improve the battery capacity. 

	As to claim 10, the rejection of claim 9 is incorporated, Modified Choi discloses the multiple upper stamped portions and lower stamped portions are successively formed in parallel with the width of the electrode assembly and the case. (The pattern and shape are repeated so that a plurality of upper and lower depressed portions repeatedly stamped on the casing member can be compressed and tensioned in a flexible battery having an electrode assembly [0239-0241] see Fig, 11 ).

    PNG
    media_image3.png
    656
    976
    media_image3.png
    Greyscale

Fig. 11 annotated)

	As to claims 11 and 12, the rejections of claim 9 and 10 are incorporated, modified Choi discloses a bend angle of the lithium secondary battery including the electrode assembly has an internal angle in the range of from 10° to 180° (The flexible battery according to the present invention was subjected to a bending test using a cylindrical structure of R20 in order to test continuous bending properties. Specifically, it is confirmed that the capacity retention ratio is 90% or more through 5,000 repeated tests [0309-0311]. Where a cylindrical structure of R20 bend test (shown below, test jig is the most common form of equipment, [TWI Global]) would result in a specimen under test deflecting from horizontal (180°) to points between the range of 1 o0 to 180° after 5,000 cycles.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
[TWI Global Bend Testing]
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

Response to Arguments
Applicant's arguments filed  2/8/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when an external force such as bending and distortion is applied onto the electrode assembly from the outside, the outermost electrode placed on the lower stage is damaged and cut preferentially over the electrodes placed inside the electrode assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727